DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy (US 10,089,876), and further in view of Schwindt (US 2013/0090822).
Regarding claims 1, 4, 6, and 9, Ramasamy discloses a system for controlling an operation of an autonomous vehicle (cooperative lane control among cooperating autonomously controlled vehicles; Ramasamy at column 1 lines 7-17), comprising:
An information input unit configured to receive information regarding neighboring vehicles of the autonomous vehicle (via sensor or V2V communications; Ramasamy at column 2 lines 60-67, column 3 lines 1-25).
An autonomous driving controller (computing device 210; Ramasamy at Fig. 2, 3) configured to estimate a lane change intention of a first vehicle of the neighboring vehicles located in a next lane in a front direction of the autonomous vehicle from a signal received from the information input unit (lane change request received from 
While Ramasamy discloses acceleration/deceleration control according to a signal received from the autonomous driving controller to perform braking, Ramasamy is silent as to a braking unit configured to distribute regenerative braking force and friction braking force of the autonomous vehicle according to the acceleration/deceleration control signal received from the autonomous driving controller to perform braking.
Schwindt, in a similar invention in the same field of endeavor, teaches in response to deceleration signal, determining an optimal friction/regenerative braking blend to decelerate the vehicle (Schwindt at abstract).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Ramasamy with the blended braking of Schwindt.  Doing so would provide for an optimized energy efficient braking strategy.

Regarding claims 2 and 7, Ramasamy discloses wherein the information input unit is configured to receive information using Vehicle-to-Vehicle (V2V), a radar sensor, a LIDAR 

Regarding claims 3 and 8, Ramasamy discloses wherein the autonomous driving controller is configured to output a lane change allowance or prohibition signal to the first vehicle located in the next lane in the front direction according to the allowance/disallowance of the change in the lane of the first vehicle in the next lane in the front direction (coordination to allow/deny lane change request; Ramasamy at column 11 lines 50-67, column 13 lines 56-65, column 17 lines 1-15).

Regarding claims 5 and 10, the combination teaches wherein the braking unit is configured to calculate a deceleration according to a vehicle speed of the autonomous vehicle based on total brake force of regenerative braking force and friction braking force and distribute the regenerative braking force and the friction braking force of the autonomous vehicle (Scwindt at 0019, 0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	29 September 2021